C L IF TO N B U DD & D E M A RI A ,   LLP



June 8, 2021
Page 1

                                                       June 8, 2021

VIA ECF
Honorable Arlene Rosario Lindsay
United States Magistrate Judge
United States District Court
Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, New York 11722

               Re:     Robert Goldblatt v. New York Institute of Technology,
                       2:18-cv-00265 (DRH)(ARL)

Dear Judge Lindsay:

        This firm represents defendant New York Institute of Technology (“NYIT”) in this
action. I write on behalf of counsel for the parties to respectfully request a four-month extension
of the parties’ deadline to complete discovery from June 9, 2021 until October 9, 2021. Counsel
for the parties are working cooperatively to finalize document discovery. The parties require
additional time to complete depositions. This is the parties’ first request for an extension of the
discovery schedule.

        Should Your Honor grant the parties’ request for an extension of the discovery deadline,
counsel for the parties respectfully request that the June 23, 2021 deadline to take the first step in
any dispositive motion practice be adjourned to October 23, 2021. Counsel for the parties also
respectfully request that the final conference before Your Honor on July 9, 2021 be adjourned
until a date that is convenient to Your Honor after the end date of discovery.

       Thank you for Your Honor’s consideration of the parties’ request.

                                                       Respectfully Submitted,

                                                       CLIFTON BUDD & DeMARIA, LLP
                                                       Counsel for NYIT

                                                       By: ____________________________
                                                              Douglas Catalano
                                                              Stefanie Toren
                                                              Stephen Pischl
Enc.

cc: Gregory A. Tsonis, Esq.
